Citation Nr: 1141418	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-38 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased evaluation for the residuals of a torn lateral meniscus of the left knee, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for posttraumatic stress disorder, rated as 50 percent disabling prior to June 5, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the United States Marine Corps from October 1966 to October 1969, and from November 1990 to June 1999.  He also had over fifteen years, two months of inactive duty service.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in New Orleans, Louisiana.  The appellant was notified of the rating action and he subsequently appealed to the Board for review.  The record indicates that after the appellant underwent additional medical testing, the RO granted a 100 percent disability rating for the appellant's service-connected PTSD, effective June 5, 2009.  As a higher rating may be assigned for this disability prior to June 5, 2009, that issue remains on appeal before the Board.  

The record indicates that the appellant originally requested that he be given the opportunity to present testimony before the Board in conjunction with his claim.  That request was subsequently withdrawn.  


FINDINGS OF FACT

On October 28, 2011, prior to the promulgation of a decision in the appeal, the VA received notification from the appellant that he was withdrawing his appeal on the issues of entitlement to service connection for tinnitus, entitlement to a disability evaluation in excess of 10 percent for a left knee disorder, and entitlement to a disability evaluation in excess of 50 percent for PTSD prior to June 5, 2009.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011). 

2.  The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of entitlement to an increased evaluation for a left knee disability, currently rated as 10 percent disabling, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011). 

3.  The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of entitlement to an increased evaluation for PTSD, rated as 50 percent disabling prior to June 5, 2009, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by his or his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2011). 

In October 2011, the appellant submitted notice to the VA that he was withdrawing his appeal with respect to the issue of entitlement to service connection for tinnitus, entitlement to an increased evaluation for a left knee disability, currently rated as 10 percent disabling, and entitlement to an increased rating for PTSD, rated as 50 percent disabling prior to June 5, 2009.  As the appellant has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appellate issues and they are dismissed. 


ORDER

Entitlement to service connection for tinnitus is dismissed.

Entitlement to an increased evaluation for the residuals of a torn lateral meniscus of the left knee, currently rated as 10 percent disabling is dismissed.

Entitlement to an increased evaluation for posttraumatic stress disorder, rated as 50 percent disabling prior to June 5, 2009, is dismissed.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


